LatimeR, Judge
(concurring):
I concur.
In United States v. Parker, 6 USCM A 75, 19 CMR 201, a majority of this Court condemned as woefully inadequate the kind of trial given that accused. In fairness to the service involved, I feel constrained to state that in this instance the converse is true.
This accused was given a fair opportunity to exercise every right to which he was entitled under the Code. He was given the assistance of counsel at every stage of the proceedings, and sufficient time was accorded him to permit effective use of that aid. Enlisted men were requested to act as court members and both trial and defense counsel sought to advise the members on their functions as triers of the facts. Challenges were exercised by defending counsel, he demonstrated a desire to assist his client, he was thoroughly prepared on all aspects of the case and he left no apparent avenue of escape unexplored. The Government, too, was well represented and the investigation was carried on in a fair atmosphere. Trial counsel did not attempt in any way to overreach the accused, but at the same time he proved his case beyond all reasonable doubt. The law officer’s instructions can be characterized as complete and thorough and trial counsel’s principal objection to one portion insured that a matter favorable to the accused was covered more fully. One need only to compare the record of this proceeding with the one recording the conviction of Parker to be convinced that a much higher level of achievement can be attained when convening authorities seek to meet the spirit and intent of Congress as expressed in the Uniform Code of Military Justice.